Decision- in these actions handed down May 7, 1947 [not reported], is hereby amended by the court, on its own motion, to read as follows: Appeals by defendant, Norton, from judgments of the Albany Supreme Court, Trial Term, entered against him and for the plaintiffs;-in the infant action, upon a jury verdict, entered April 24, 1946, and from an order denying his motion to set the verdict aside and for a new trial, and, in the derivative action, entered against him in favor of the plaintiff, May 9, 1946, upon a jury verdict, later modified and reduced by plaintiff’s stipulation made pursuant to an order of the trial court, and from an order denying his motion to set the verdict aside and for a new trial. Appellant’s contentions relate to alleged errors in the charge of the court, the denial of his request to charge and statements and comments of the court during the trial. We find no errors thus assigned which warrant a reversal and a new trial. The jury’s verdict in the derivative action is amply supported by evidence. No valid reason is shown for its having been decreased. In the action brought on behalf of the infant plaintiff, judgment and order affirmed, with costs. In the derivative action, order conditionally setting aside the verdict reversed and judgment modified on the law and the facts by increasing it to the amount of the rendered verdict, viz., $5,000, and, as modified, affirmed. In the appeals by plaintiffs-appellants from the judgments dismissing their complaints against defendant-respondent, the New York Central Railroad Company, entered upon no cause verdicts in favor of the defendant, and from orders denying motions to set aside said no cause verdicts and for a new trial, the judgments and orders in relation to the New York Central Railroad Company are affirmed, without costs. Hill, P. J., Heffernan, Brewster and Foster, JJ., concur; Russell, J., taking no part.